                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

WPEM, LLC,                                       §
                                                 §
        Plaintiff,                               §
                                                 §         Case No. 2:18-cv-00156-JRG
v.                                               §
                                                 §         JURY TRIAL DEMANDED
SOTI INC.,                                       §
                                                 §
        Defendant.                               §

               ORDER GRANTING SOTI INC. LEAVE TO FILE A MOTION
             TO RECOVER ATTORNEYS’ FEES PURSUANT TO 35 U.S.C. § 285

        Before the Court is Defendant SOTI Inc.’s (“SOTI”) Motion for Leave to File a Motion

to Recover Attorneys’ Fees Pursuant to 35 U.S.C. § 285 (the “Motion”). Having considered the

Motion and related briefing, the Court hereby GRANTS the Motion.

        SOTI is GRANTED leave to file its motion for fees within 14 days of this Order.

SO ORDERED.




73686743.1
